Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 4, 5 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the claimed combination of a rolling bearing comprising two inner rings, an outer ring and two rows of rolling elements, one between one of the inner rings and the outer ring and the other between the other inner ring and the outer ring, with a gap between the rows, at least one sensor unit and at least one radio unit or energy-supply unit (or both as recited by claim 12) disposed on a circuit board located in the gap between the rows and the circuit board is attached to a ring and the ring extends across and is attached to the two inner rings (space a split between the rings and is attached to both rings).  The collective prior art does not show the features of the circuit board and attaching it to a ring that is further attached to and spanning across the two inner rings as the circuit boards in the prior art are secured to the outer ring.  US PGPub 2008/01709817 discloses parts of the sensor secured to the inner ring assembly but this is not attached to a ring that is further secured to both the inner rings of the bearing as the sensor is secured to just one of the two parts that make the inner ring, the prior art collectively does not teach a modification absent hindsight reconstruction of Applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656